Citation Nr: 0201424	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2. Entitlement to an increased evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied an increased evaluation for the 
veteran's service-connected peripheral neuropathy of the 
right and left lower extremities, each currently rated at 10 
percent disabling.  The veteran perfected an appeal of this 
decision.

The record discloses that in February 2000 the veteran 
contacted the RO.  The report of that contact indicates that 
the veteran alleged that his service-connected peripheral 
neuropathy of the legs had become worse, and that he needed a 
new VA examination to determine the present degree of 
disability associated with his condition.  The RO considered 
this contact as a claim for increase.  This was so because of 
the expressed intent communicated by the veteran to secure an 
increase in the ratings for his service-connected peripheral 
neuropathy, based upon facts different from those considered 
in connection with the prior claim.  In doing so, the veteran 
specifically related that he was seeking an increased 
evaluation for his peripheral neuropathy of both legs based 
on additional evidence, namely the findings from a current VA 
examination.  Thus, considering the context of the 
communication made by the veteran to the RO, the Board 
determines that the RO appropriately construed the February 
2000 report of contact as a claim for increased ratings.  
Accordingly, the Board has phrased the issues as listed on 
the cover page of this decision.


FINDINGS OF FACT

1. The veteran's peripheral neuropathy of the right lower 
extremity is currently manifested by sensory impairment 
and painful episodes.

2. The veteran's peripheral neuropathy of the left lower 
extremity is currently manifested by sensory impairment 
and painful episodes.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2001).

2. The criteria for an increased evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 2000 rating 
action, and were provided a Statement of the Case dated 
August 2000.  In addition, the veteran was sent a letter in 
March 2000 explaining the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this appeal, dated 
March 2000 and November 2000.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

B.  Peripheral Neuropathy of the Right and Left Lower 
Extremities

A review of the record reflects that service connection was 
established at a 10 percent level for peripheral neuropathy 
of each leg by a December 1999 RO decision implementing a 
prior Board decision.  This RO decision was based on the 
service medical records, and the results of a VA examination 
which showed the veteran to have only mild subjective 
complaints of numbness, with no loss of strength or 
functional limitation.

In February 2000, the veteran applied for an increased rating 
for his peripheral neuropathy of both legs.  In connection 
with this claim for increase, the veteran received a VA 
examination on March 22, 2000.  The report of that 
examination indicates that the veteran reported that for many 
years he had observed numbness, tingling in his legs, and a 
feeling of drawing of the skin.  The veteran reported that 
more recently, he occasionally would drag his heel and trip 
over his toes.  The veteran also reported that he frequently 
kicked his wife in bed at night with leg jerks.  Upon 
examination, the veteran was noted to have diminished 
vibratory sense and some diminution in pinprick perception, 
but no impairment in proprioception.  He had normal strength 
and reflexes in both lower extremities.  His upper 
extremities were normal in examination.  The examiner's 
impression was that the veteran had a polyneuropathy that was 
predomininantly involving large fibers with the major 
manifestation of sensory impairment in vibration.  In 
addition, the veteran was felt to describe symptoms 
consistent with restless leg syndrome.

The report of an electromyography taken April 2000 found 
minimal slowing of the nerve conduction velocity (NCV) of the 
left peroneal nerve.  There were normal right peroneal and 
ulnar nerves.  There were normal sural nerves by orthodromic 
and antidromic techniques.  There was no evidence of 
conduction block.

The veteran received another VA examination in November 2000.  
The report of that examination indicated, in relevant part, 
that the veteran reported that he was fairly active and did a 
good amount of walking.  The physical examination revealed no 
edema, clubbing, or cyanosis of the extremities.  The 
musculoskeletal strength measured at 5/5 in both upper and 
lower extremities; and the muscles had full range of motion 
in all joints.  The vascular had 2+ distal pulses.  The deep 
tendon reflexes were 2+.  The impressions was of chronic 
diabetes.

Private medical records, dated between September 2000 to July 
2001, indicate that the veteran continues to receive 
treatment from a private physician for diabetes, and that he 
is taking a variety of medications.

The veteran was provided a hearing before the undersigned 
Board Member at the RO in October 2001.  The veteran 
testified that, as he was sitting, it would feel as if the 
skin was being drawn tight around his ankle, and his knee 
would start to ache.  He indicated that crossing his legs 
would relieve his symptoms for 3 to 4 minutes, after which 
the same thing would occur, and he would then have to move 
again or stand up and walk around.  The veteran reported that 
the only time he got relief from these symptoms was when he 
was able to go to bed and stretch out straight.  The veteran 
indicated that his pain was not constant, but when it 
occurred it was about a 4 or 5 on a scale of 1 to 10.  The 
veteran indicated that he really noticed this problem when he 
would sit down and try and relax.  He felt that walking 
lessened the problem.  He also noted that he realized when 
walking that he had drag in both his toes and his heels, as a 
footdrop.  The veteran also reported that he would have 
spasms at night which would cause him to kick in his sleep.  
The veteran also reported difficulty with the area behind his 
knee when getting out of a chair.

As noted, the veteran contends that an increased rating in 
excess of 10 percent is warranted for each of his legs.  
Specifically, he contends that the currently assigned 
disability evaluations do not adequately reflect the present 
degree of severity associated with his service-connected 
bilateral leg condition.  In this regard, the Board observes 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  The governing regulations provide 
that, when there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).  Thus, when after careful consideration 
of all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the veteran's service-connected 
peripheral neuropathy is currently rated as 10 percent 
disabling for each leg pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Under that code, complete paralysis of 
the sciatic nerve contemplates that the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  A 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; and 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Moreover, pursuant to the schedule of ratings for diseases of 
the peripheral nerves, the term "incomplete paralysis," 
with peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to the partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 
(2001).

Taking into account all relevant evidence, the Board finds 
that the veteran's peripheral neuropathy is appropriately 
rated as 10 percent disabling for each leg under diagnostic 
code 8520.  In this regard, the Board observes that, although 
the veteran reported, in his hearing testimony, that he had a 
toe and heel drag, like a footdrop, objective findings 
contained in the March 2000 VA examination report showed the 
veteran to have diminished vibratory sense and some 
diminution in pinprick perception, but he demonstrated no 
impairment in proprioception, with normal strength and 
reflexes in both lower extremities.  Moreover, the results of 
the April 2000 electromyography disclosed only minimal 
slowing of the NCV of the left peroneal nerve, with normal 
right peroneal and ulnar nerves, as well as normal sural 
nerves, with no evidence of conduction block.  Further, the 
veteran was found to have no loss of strength or functional 
limitation during either recent VA examination.  Considering 
all of the evidence, the Board finds it reasonable to 
conclude that the manifestations associated with the 
veteran's peripheral neuropathy of each leg clearly define 
the criteria for a 10 percent rating, as the moderate degree 
of functional impairment or sensory involvement required for 
a 20 percent rating, as noted above, has not been evidenced 
by the record.  Accordingly, an increased evaluation for the 
veteran's peripheral neuropathy of the right and left lower 
extremities is not warranted.

While the Board considered the doctrine of affording the 
veteran benefit of any existing doubt with regard to this 
element of the appeal, the record does not  demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b) (as amended); 38 C.F.R. § 4.3.


ORDER

An increased evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

An increased evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

